In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 18‐1002 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 
                                                    v. 

JABOREE WILLIAMS, 
                                                          Defendant‐Appellant. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                          Eastern District of Wisconsin. 
               No. 2:16‐cr‐00111‐JPS‐1 — J. P. Stadtmueller, Judge. 
                                 ____________________ 

         ARGUED MAY 24, 2018 — DECIDED AUGUST 15, 2018 
                    ____________________ 

   Before  MANION  and  BARRETT,  Circuit  Judges,  and 
GETTLEMAN, District Judge.* 
   BARRETT,  Circuit  Judge.  Jaboree  Williams  argues  that  his 
conviction was tainted by improperly admitted expert testi‐
mony. He maintains that the government violated the expert 
disclosure rules by giving him inadequate notice of what its 

                                                 
* Of the Northern District of Illinois, sitting by designation. 
2                                                     No. 18‐1002 

expert planned to say at trial. Moreover, he says that the gov‐
ernment  used  the  expert’s  testimony  to  make  an  argument 
that the Federal Rules of Evidence prohibit: that he  had the 
character of a sex traﬃcker and was therefore likely to have 
committed sex‐traﬃcking crimes. 
   While the government did not violate the rules prohibiting 
the use of character evidence, it probably did violate the ex‐
pert  disclosure  requirement.  Nonetheless,  we  aﬃrm  Wil‐
liams’  conviction  because  any  error  was  harmless.  The  evi‐
dence of his guilt was so overwhelming that the jury would 
surely  have  convicted  him  even  if  the  government’s  expert 
had not testified. 
                                I. 
    Jaboree Williams was accused of myriad oﬀenses relating 
primarily to a wide‐ranging sex‐traﬃcking scheme. We won’t 
recount every sordid detail of Williams’ scheme; suﬃce it to 
say  that  he  lured  women  in  desperate  circumstances  into 
prostitution  by  convincing  them  that  he  would  take  care  of 
them. He then maintained control over these women through 
brutal physical abuse. He was indicted on numerous charges 
relating to sex traﬃcking, prostitution, heroin, obstruction of 
justice, and extortion. 
    Before trial, the government filed a notice of its intent to 
call Amy Mentzel, an FBI agent, as an expert witness. The no‐
tice adequately described Mentzel’s credentials and her career 
with  the  FBI.  But  its  summary  of  her  anticipated  testimony 
was sparse: it listed a series of broad topics without any ex‐
planation of what she would say about each. For example, it 
stated that she would testify about “the recruiting processes 
No. 18‐1002                                                          3 

used by pimps,” “the methods pimps and those they prosti‐
tute  use  to  advertise  their  services  and  acquire  customers,” 
and “other aspects of human sex trade involving adults and 
juveniles.” It oﬀered no detail about what Mentzel would say 
about  recruiting,  advertising,  or  any  other  aspect  of  the  sex 
trade.  
    Williams moved to exclude Mentzel from testifying on the 
ground that the expert disclosure was inadequate and her tes‐
timony  would  not  help  the  jury.  The  district  court  deferred 
consideration of  that  motion, and when the government  in‐
troduced Mentzel as a witness at trial, Williams renewed his 
objections. He repeated his argument that the expert disclo‐
sure  had  been  inadequate  under  Federal  Rule  of  Criminal 
Procedure 16(a)(1)(G), which requires that the disclosure con‐
tain  “a  written  summary  of  any  [expert]  testimony  that  the 
government intends to use” in its case‐in‐chief. And he again 
insisted that Mentzel’s testimony would not help the jury—
the court’s jury instructions would define the crime of human 
traﬃcking for the jurors, so he said that they would need no 
additional guidance on that point. He also referred the district 
court  back  to  the  motion  he  had  originally  filed  to  exclude 
Mentzel on the  ground that  her  testimony  would be  imper‐
missible character evidence. 
    The  court  overruled  these  objections,  and  Mentzel  testi‐
fied. She told the jury about how a human traﬃcker preys on 
vulnerable young women and makes them think that they’re 
in a “boyfriend/girlfriend type of relationship” before having 
them go on prostitution “dates.” She talked about how pimps 
coerce their victims through fraud and force, how they handle 
money,  how  they  punish  their  victims  to  ensure  obedience, 
how they organize their operations, what certain terminology 
4                                                        No. 18‐1002 

means (like “trick” and “incall”), and the sorts of rules they 
set for their victims. Mentzel did not testify about Williams or 
his actions, as she had not been involved in his case. 
    Mentzel’s  expert  testimony  was  a  small  part  of  a  trial  in 
which the lay testimony was substantial. Three of Williams’ 
victims testified about how Williams recruited them to pros‐
titution, set up prostitution “dates” in numerous states, laid 
down  rules  for  those  “dates,”  controlled  and  kept  any  pay‐
ment, violently punished them for breaking any of his rules, 
and threatened them to ensure obedience. One victim testified 
that Williams knew about her addiction to Percocet and with‐
held the drug as a means of controlling her. There was also 
testimony that Williams choked one victim to the point of un‐
consciousness, stomped on one in a bathtub, beat one with a 
belt,  punched  one  in  the  face,  broke  one  victim’s  nose,  and 
more. A woman named Heller, who was romantically linked 
to Williams but did not engage in prostitution, testified that 
Williams admitted to prostituting several of the testifying vic‐
tims.  Heller  often  picked  Williams  and  his  victims  up  from 
hotels where Williams had forced them to service his clients. 
She also listened as Williams physically abused one of his vic‐
tims. Another witness, one of Williams’ longtime friends, told 
the jury that Williams had both introduced one of the testify‐
ing victims as his prostitute and bragged about his pimping 
activities. 
    The  documentary  evidence  was  similarly  ample.  There 
were pictures of injuries that Williams had inflicted on his vic‐
tims. There were online prostitution ads for each of the testi‐
fying victims, all linked to Williams’ email addresses. There 
were  text  messages  and  Facebook  messages  in  which  Wil‐
liams admitted that he was a pimp and referred to the same 
No. 18‐1002                                                           5 

victims who later testified at his trial. In short, the evidence 
against Williams was overwhelming. 
   The jury convicted Williams of almost all of the charged 
crimes, and he now appeals that conviction. 
                                  II. 
    Williams  argues  that  the  court  should  have  excluded 
Mentzel’s testimony, because the government’s expert disclo‐
sure  was  insuﬃcient.  Federal  Rule  of  Criminal  Procedure 
16(a)(1)(G)  requires  the  government  to  provide  a  “written 
summary” of the expert testimony it intends to introduce, and 
the  government  cannot  satisfy  that  obligation  by  merely 
providing a “list of topics.” United States v. Duvall, 272 F.3d 
825, 828–29 (7th Cir. 2001). To help the defendant prepare for 
trial, the disclosure must summarize what the expert will ac‐
tually say about those topics. Id. The government’s disclosure 
of  Mentzel’s  testimony  was  plainly  inadequate  under  that 
standard,  because  it  did  no  more  than  list  a  series  of  topics 
that she planned to cover.  
    The government, however, argues that this standard does 
not apply. According to the government, a written summary 
must include more than a list of topics only when an expert 
provides  opinion  testimony.  And  Mentzel  did  not  provide 
opinion  testimony;  she  provided  “background,  educational 
testimony.”  Thus,  the  government  says,  the  list  it  provided 
was enough to satisfy Rule 16(a)(1)(G). 
    There are serious reasons to doubt the government’s posi‐
tion. The “written summary” requirement of Rule 16(a)(1)(G) 
applies to “any testimony that the government intends to use 
under Rule[] 702,” and Rule 702 governs both experts who of‐
fer  an  opinion  and  those  who  don’t.  And  in  defining  the 
6                                                         No. 18‐1002 

phrase “written summary,” we have stated broadly and une‐
quivocally that Rule 16(a)(1)(G) “requires a summary of the 
expected  testimony,  not  a  list  of  topics.”  Duvall,  272  F.3d  at 
828. Neither the rule nor our interpretation of it suggests that 
“written summary” means something diﬀerent for non‐opin‐
ion experts.  
    That  said,  any  deficiency  in  the  written  summary  was 
harmless. As  an  initial  matter,  Williams  has  not  shown  that 
the lack of detail aﬀected his ability to present a defense. For 
example, he has not shown that he was “unduly surprised” 
by Mentzel’s testimony. United States v. Thornton, 642 F.3d 599, 
606 (7th Cir. 2011) (holding that a defendant was not preju‐
diced  by  an  inadequate  Rule  16  disclosure  where  he  “ha[d] 
not demonstrated, for example, that he was unduly surprised 
or lacked an adequate opportunity to prepare a defense”). His 
opening brief does say in passing that the vague notice made 
it impossible for him to evaluate whether he needed an expert 
witness of his own to rebut Mentzel’s testimony. But he does 
not assert, let alone show, that he actually would have consid‐
ered having his own expert testify had the notice been more 
detailed. He also argues that the sparse notice made it diﬃcult 
for him to make, and for the district court to assess, other ar‐
guments against the admission of the testimony. Yet his sub‐
stantive objection to the testimony is meritless—we will say 
more about that below—so any impediment to making that 
objection was harmless. 
   Moreover,  any  error  in  admitting  Mentzel’s  testimony 
“could not have made any diﬀerence” to the outcome. Duvall, 
272 F.3d at 829. To evaluate whether an error was harmless, 
we  consider  “whether  the  prosecution’s  case  would  have 
been significantly less persuasive in the mind of the average 
No. 18‐1002                                                          7 

juror  if  the  erroneously  admitted  evidence  had  been  ex‐
cluded.” United States v. Saunders, 826 F.3d 363, 370 (7th Cir. 
2016). Williams has conceded that the testimony of his victims 
was  more  than  adequate  to  convince  the  jury  that  he  was 
guilty of the charges for which he was convicted, and “[t]he 
question for the trial was whether the women should be be‐
lieved.” Nothing in Mentzel’s testimony bore on whether the 
women who testified should be believed, and we see no rea‐
son  that an average juror would find the prosecution’s case 
less compelling without Mentzel’s description of how sex traf‐
ficking works. 
                                   III. 
    Williams  objects  to  Mentzel’s  testimony  for  another  rea‐
son: he says that it should have been excluded as evidence of 
a “group character trait.” The prosecution ordinarily cannot 
introduce  “[e]vidence  of  a  person’s  character  or  character 
trait … to prove that on a particular occasion the person acted 
in accordance with the character trait.” Fed. R. Evid. 404(a)(1). 
Williams  argues  that  the  government  used  Mentzel’s  testi‐
mony to show that he had the character of a typical sex traf‐
ficker and was therefore likely to have engaged in sex traﬃck‐
ing. 
    This argument fails, because Mentzel’s testimony was not 
designed  to  illustrate  the  “character”  of  a  typical  sex  traf‐
ficker. Although it is diﬃcult to give a comprehensive defini‐
tion of “character evidence,” we generally interpret it as “ev‐
idence  that  ‘refers  to  elements  of  one’s  disposition,  such  as 
honesty,  temperance,  or  peacefulness,’  which  shows  a  pro‐
pensity  to  act  a  certain  way  in  a  certain  situation.”  United 
States  v.  Romero,  189  F.3d  576,  587  (7th  Cir.  1999)  (quoting 
United States v. Doe, 149 F.3d 634, 638 (7th Cir. 1998)). Rule 404 
8                                                        No. 18‐1002 

prohibits “an attempt to use a person’s personality or psycho‐
logical propensity to prove what the person did.” Id. 
    Because of this rule, Mentzel could not have testified about 
the character of sex traﬃckers to raise the forbidden inference 
that Williams’ similar character made him likely to engage in 
sex traﬃcking. For example, she could not have testified that 
sex traﬃckers are violent people likely to brutalize women so 
that the government could then argue that Williams was also 
violent  and  thus  likely  to  brutalize  women.  Nor  could  the 
government have used Mentzel’s testimony to make the same 
point indirectly by relying on the acts of both sex traﬃckers 
and Williams to raise the forbidden inference about how peo‐
ple  with  a  certain  character  trait  are  likely  to  behave.  Rule 
404(b)(1) (“Evidence of a crime, wrong, or other act is not ad‐
missible to prove a person’s character in order to show that 
on a particular occasion the person acted in accordance with 
the character.”) For example, the government could not have 
used  Mentzel’s  testimony  about  what  sex  traﬃckers  do  as 
proof that they are violent people likely to act in accordance 
with  that  violent  character,  and  that  Williams’  behavior 
shows that he too is violent and therefore also likely to act in 
accordance with that violent character. 
   But that is not what the government did. Mentzel’s testi‐
mony was not about the propensity of people with a certain 
disposition to commit sex‐traﬃcking crimes. Nor did the gov‐
ernment use Mentzel’s testimony to illustrate that the acts of 
sex traﬃckers revealed that they had a certain disposition that 
made them likely to commit sex‐traﬃcking crimes. Nor did 
the government use that evidence to argue that Williams had 
the disposition of a sex traﬃcker and was therefore likely to 
have committed sex‐traﬃcking crimes. The government used 
No. 18‐1002                                                        9 

Mentzel’s testimony about the acts of sex traﬃckers to illus‐
trate their modus operandi, not their character; it suggested 
that  because  Williams  employed  similar  techniques,  his  be‐
havior was evidence that he too was engaged in a sex‐traﬃck‐
ing operation. Rule 404’s prohibition on character evidence is 
inapplicable, because there were no arguments about charac‐
ter at play. 
    We  have  repeatedly  rejected  essentially  the  same  argu‐
ment that Williams makes now. For example, in United States 
v. Romero, the defendant was a pedophile accused of using the 
internet  to  lure  underage boys  away from their  homes, and 
the government introduced an expert witness who discussed 
the  actions  of  sex  oﬀenders  to  “explain  their  techniques  or 
modus operandi.” 189 F.3d at 587. We rejected the defendant’s 
argument that the expert’s testimony was impermissible char‐
acter evidence under Rule 404. The government did not use 
that  testimony  to  argue  that  the  defendant’s  poor  character 
made him likely to sexually abuse children. It used that testi‐
mony to show that his actions were consistent with common 
tactics that pedophiles used to lure their victims. Id.  
    United States v. Doe is another example. 149 F.3d 634 (7th 
Cir. 1998). There, the defendant was accused of being part of 
a  Nigerian  smuggling  operation  that  traﬃcked  heroin  from 
Southeast Asia  to  the  United  States.  Id.  at  636.  The  govern‐
ment  introduced  an  expert  witness  who  testified  about  the 
practices  of  such  Nigerian  drug‐smuggling  operations  and 
how they get their drugs into the country. Id. We held that this 
testimony  was  not  impermissible  group  character  evidence, 
because it did not “suggest[] that [the defendant] had a ‘pro‐
pensity’ to import or distribute drugs.” It “served only to illu‐
minate the modus operandi of Nigerian importers of Southeast 
10                                                  No. 18‐1002 

Asian heroin” so that the jury would have useful context “in 
evaluating  proposed  explanations  of  [the  defendant’s]  ob‐
served behaviors.” Id. at 638.  
    The same is true here. The government did not introduce 
Mentzel’s testimony to show that Williams’ flawed character 
predisposed him  to  human traﬃcking.  Instead, the  point of 
the  evidence  was  to  show  that  Williams’  actions  were  con‐
sistent with the management of a sex‐traﬃcking scheme.  
                              * * *  
   Any deficiency in the government’s notice was harmless, 
and Mentzel’s expert evidence was not inadmissible character 
evidence. The district court’s judgment is AFFIRMED.